


110 HR 3556 IH: To amend the Family and Medical Leave Act to provide an

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3556
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act to provide an
		  additional 12 weeks of leave for a family member to care for a member of the
		  Armed Forces who is seriously injured in combat.
	
	
		1.Additional leave for families
			 of members of the armed forces
			(a)Amendment to
			 FMLASection 102(a) of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a) is amended by adding at
			 the end the following:
				
					(3)Additional leave
				for families of injured members of the Armed ForcesIf leave is
				taken under paragraph (1)(C) to care for a spouse, parent, son, or daughter who
				is an injured member of the Armed Forces, an eligible employee shall be
				entitled to a total of 24 workweeks of leave during any 12-month
				period.
					.
			(b)DefinitionSection 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611) is amended by redesignating paragraphs (7) through
			 (13) as paragraphs (8) through (14), respectively, and inserting after
			 paragraph (6) the following:
				
					(7)Injured member
				of the Armed ForcesThe term injured member of the Armed
				Forces means a member of the Armed Forces, including a member of the
				National Guard or a Reserve, who is undergoing medical treatment, recuperation,
				or therapy for a serious combat-related injury or illness.
					.
			
